Exhibit 23.05 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated March 16, 2009, with respect to the consolidated financial statements and internal control over financial reporting of Capital Bank Corporation included in the Annual Report on Form 10-K for the year ended December 31, 2008 which are incorporated by reference in this Registration Statement. We consent to the incorporation by reference in the Registration Statement of the aforementioned reports and to the use of our name as it appears under the caption “Experts.” /s/GRANT THORNTON LLP Raleigh, North Carolina
